Citation Nr: 0519118	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  96-08 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent prior to August 24, 2001, for adjustment disorder 
with depressed mood.

2.  Entitlement to an initial evaluation in excess of 
70 percent as of August 24, 2001, for adjustment disorder 
with depressed mood.

3.  Entitlement to an initial evaluation in excess of 
10 percent prior to December 8, 1994, for low back syndrome 
with disc degeneration.

4.  Entitlement to an initial evaluation in excess of 
20 percent as of December 8, 1994, for low back syndrome with 
disc degeneration.

5.  Entitlement to an initial compensable evaluation for 
trochanteric bursitis of the right hip.

6.  Entitlement to an effective date earlier than August 24, 
2001, for the grant of a total rating for compensation based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 1993 and July 2002 rating decisions 
of the Fort Harrison, Montana, Department of Veterans Affairs 
(VA) VA Montana Healthcare System & Regional Office (HS&RO).  
In the September 1993 decision, the HS&RO granted service 
connection for adjustment disorder with depressed mood and 
assigned a 30 percent evaluation, granted service connection 
for low back syndrome and assigned a 10 percent evaluation, 
and granted service connection for trochanteric bursitis of 
the right hip and assigned a noncompensable evaluation.  
Subsequently, the RO granted a 70 percent evaluation for 
adjustment disorder with depressed mood, effective August 24, 
2001, and granted a 20 percent evaluation for low back 
syndrome with disc degeneration, effective December 8, 1994.  
While the veteran was granted increased evaluations, these 
are not the maximum evaluations for the disabilities, and 
thus the appeal continues as to these two claims.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded).

In the July 2002 rating decision on appeal, the HS&RO granted 
a total rating for compensation based upon individual 
unemployability, effective August 24, 2001.  The veteran 
asserts that she warrants an earlier effective date for this 
award.

In February 2004, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 

The veteran relocated to Idaho and jurisdiction of her claim 
was assumed by the RO in Boise, Idaho.


FINDINGS OF FACT

1.  Prior to the September 1997 VA hospitalization, the 
service-connected adjustment disorder with depressed mood was 
manifested by no more than definite impairment in the ability 
to maintain relationships with people and by depressed mood, 
anxiety, and chronic sleep impairment.

2.  Following the veteran's September 1997 hospitalization, 
the service-connected adjustment disorder with depressed mood 
was manifested by irritability, depression, adequate 
grooming, oriented, having relevant and coherent speech, 
intact memory and judgment, and difficulty establishing 
effective social relationships.

3.  As of August 24, 2001, the service-connected adjustment 
disorder with depressed mood is manifested by suicidal 
ideation, severe impairment in the ability to work, no gross 
impairment in thought processes, adequate grooming, no 
hallucinations and delusions, no evidence of disorientation 
to time and place, and intact memory.  

4.  The evidence of record is inadequate to evaluate the 
service-connected disabilities of low back syndrome with disc 
degeneration and trochanteric bursitis of the right hip.

5.  On August 23, 1995, the veteran submitted a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
Upon Unemployability, stating that she was unable to work due 
to the service-connected adjustment disorder with depressed 
mood and low back syndrome.

6.  On August 24, 2001, the veteran met the schedular 
criteria for a total rating for compensation based upon 
individual unemployability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for adjustment disorder with depressed mood prior to 
September 23, 1997, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9405 (1996), Diagnostic Code 9440 (2004).

2.  The criteria for an initial evaluation of 50 percent, but 
no more, for adjustment disorder with depressed mood from 
February 1, 1998, to August 23, 2001, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (2004).

3.  The criteria for an initial evaluation in excess of 
70 percent for adjustment disorder with depressed mood as of 
August 24, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110; 38 C.F.R. § 4.130, Diagnostic Code 
9440.

4.  An initial evaluation in excess of 10 percent prior to 
December 8, 1994, and in excess of 20 percent as of December 
8, 1994, for low back syndrome with disc disease are not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

5.  An initial compensable evaluation for trochanteric 
bursitis of the right hip is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2004).

6.  The criteria for an effective date earlier than August 
24, 2001, for the award of a total rating for compensation 
based upon individual unemployability have not been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) will request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2004.  Since this letter fully provided notice of elements 
(1), (2) and (3), and (4), see above, it is not necessary for 
the Board to provide extensive reasons and bases as to how VA 
has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. ----, ----, No. 02-1077, 
slip op. at 33 (April 14, 2005).  In addition, by virtue of 
the multiple rating decisions, statements of the case, and 
supplemental statements of the case, the veteran was provided 
with the specific information as to why higher evaluations 
were not warranted for the service-connected disabilities and 
why an earlier effective date was not warranted for total 
rating for compensation based upon individual 
unemployability.  The veteran was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the August 2001 
supplemental statement of the case, which addresses VA's duty 
to notify claimants of necessary information or evidence.  It 
is clear that the veteran is aware that in order to warrant 
higher evaluations for the service-connected disabilities, 
she needs to show that her disabilities are worse.  Thus, any 
failure to provide the veteran with the evidence necessary to 
substantiate the claim is not prejudicial to her.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment records 
and private medical records.  The veteran submitted private 
medical records.  There is no indication that there are any 
outstanding records that need to be obtained.  The veteran 
has been provided with several examinations in connection 
with her claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).



II.  Decision

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
adjustment disorder with depressed mood, low back syndrome 
with disc degeneration, and trochanteric bursitis of the 
right hip.  These matters therefore are to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The Court has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Adjustment disorder with depressed mood

Service connection for adjustment disorder with depressed 
mood was granted by means of a September 1993 rating decision 
and assigned a 30 percent evaluation.  The veteran was 
hospitalized from September 1997 to January 1998, and she 
received a temporary total evaluation for that period of time 
under 38 C.F.R. § 4.29 (2004).  In July 2002, the RO granted 
a 70 percent evaluation for adjustment disorder with 
depressed mood, effective August 24, 2001.  Thus, the 
veteran's disability has been evaluated as follows:

 30 percent 		from 6/02/1992
100 percent 		from 9/24/1997
 30 percent 		from 2/01/1998
 70 percent 		from 8/24/2001

The veteran is seeking evaluations in excess of 30 percent 
and 70 percent for the service-connected adjustment disorder 
with depressed mood.  The Board notes that it will not 
address the 100 percent evaluation, effective from September 
24, 1997, to January 31, 1998, as that evaluation is not in 
question and it is the maximum evaluation that can be 
assigned for a disability.

The criteria for evaluating mental disorders were amended in 
November 1996, which is during the appeal period.  In 
VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.  

Prior to November 1996, the rating criteria for 
psychoneurotic disorders were as follows:

The attitudes of all contact except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior. Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels so as 
to produce definite industrial impairment 
- 30 percent disabling.

38 C.F.R. § 4.132 (1996).

As of November 1996, the rating criteria for mental disorders 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

38 C.F.R. § 4.130 (2004).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 50 percent 
evaluation as of February 1, 1998, for adjustment disorder 
with depressed mood but that the preponderance of the 
evidence is against a finding that the service-connected 
disability would warrant an evaluation in excess of 
30 percent prior to September 24, 1997, or an evaluation in 
excess of 70 percent as of August 24, 2001.  The Board will 
address the veteran's disability based upon the three 
different evaluations assigned for simplicity.

1.  Evaluation in excess of 30 percent prior to September 24, 
1997

As stated above, the Board finds that the preponderance of 
the evidence is against an evaluation in excess of 30 percent 
for adjustment disorder with depressed mood prior to 
September 1997.  In a January 1993 VA psychiatric evaluation 
report, the examiner stated the veteran was anxious and very 
angry.  She was oriented in all spheres and had an adequate 
knowledge of current events.  She was able to remember five 
digits forward and four digits backward.  Abstract thinking 
skills were good, as well as her judgment and reasoning 
skills.  The examiner stated the veteran seemed to be a 
person with a lot of potential, who was having difficulty 
dealing with responsibility and pressure.  There appeared to 
be mild depression present.  The examiner noted the veteran 
was in need of treatment and that she could not handle 
frustration or anger well.  She stated the veteran's insight 
was limited.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of "60 - moderate."  

A September 1995 VA psychiatric evaluation report shows the 
examiner stated the veteran presented in a cooperative 
manner.  The veteran stated she could not get treatment for 
her psychiatric disorder because her ex-husband would use the 
treatment against her in relation to custody of their six 
children.  The examiner stated he confronted the veteran with 
regard to her need for treatment and, while she understood 
the need for treatment intellectually, she felt stuck 
emotionally.  He stated her judgment was poor.  The examiner 
stated the veteran had signs of depression but that it was 
contaminated by a situational factor.  He diagnosed 
adjustment disorder with depressed mood, but that she had 
dysthymia, which pre-dated her military career.  He also 
diagnosed her with a co-dependent personality disorder, 
noting that others had diagnosed borderline personality 
disorder.  He entered a GAF score of 60.  

At a March 1996 RO hearing, the veteran testified that she 
had stopped working in July 1993 because she could not 
concentrate.  She was taking classes full-time and had been 
there for three semesters.  The veteran stated he was 
majoring in biology and biology teaching and that she had 
made the Dean's list.  She stated she had no friends at 
school and that four of her children were living with her.  
The veteran testified that she had suicidal thoughts, but 
that her children prevented her from acting on such thoughts.

An April 1997 VA psychiatric evaluation report shows that the 
veteran took the Minnesota Multiphasic Personality Inventory 
test.  The examiner stated that the results "may be 
uninterpretable with regard to the validity scaled scores."  
She stated that the veteran may be consciously exaggerating 
or malingering for financial gain.  The VA examiner stated 
that people who fit the veteran's profile were often seen as 
being resentful and having unpredictable behavior.  She noted 
that people with this profile would have suicidal ideation 
and could be distrustful of others.  She stated that a 
suicide attempt could be seen as manipulative.  She entered a 
diagnosis of depressive disorder and passive aggressive 
personality disorder.  She entered a GAF score of 40-50, 
which she attributed to the veteran's personality disorder.  
She stated the veteran had moderate difficulties interacting 
with others and with maintaining jobs and having success at 
school and in other areas.  

The Board finds that the above-described symptoms show a 
psychiatric disorder that is no more than moderately 
disabling under both the former criteria and the amended 
criteria.  In line with the 30 percent evaluation assigned 
under the old criteria, the veteran's ability to establish or 
maintain relationships is impaired.  She has stated that she 
had difficulty getting along with others both at work and at 
school.  However, she has six children, and she clearly cares 
about them and their welfare.  During this time in the appeal 
period, she had divorced her husband, although they got re-
married.  During their break, she was worried about losing 
custody of her children, which would indicate someone who 
cares about her mother-children relationships.  In line with 
the 30 percent evaluation under the new criteria, the 
evidence of record shows that the veteran has problems with 
irritability and anger outbursts in the form of lack of 
impulse control.  She has been noted to be depressed and sad.  
However, she has also been noted to be able to function 
satisfactorily and take care of herself.  As stated above, 
she was taking classes full-time and had made the Dean's 
list.  She has been described as being oriented and 
cooperative.  The veteran had not reported panic attacks 
during this time period, but has consistently reported a 
chronic sleep impairment.  Her memory has been reported as 
intact and her judgment as poor.  The facts establish that 
the veteran warrants no more than a 30 percent evaluation 
during this part of the appeal period.  

This determination is supported by the assignment of GAF 
scores of 60.  Although the GAF score does not fit neatly 
into the rating criteria, it is evidence, which the Court has 
noted the importance of in evaluating mental disorders.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score is 
defined as a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 46-47 (4th ed. 1994).  A GAF score of 60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Moderate symptoms are indicative of no more than a 30 percent 
evaluation under either the old or the new criteria.

The evidence of record does not establish that the veteran's 
ability to establish effective and favorable relationships 
with people was considerably impaired.  Again, she has six 
children and she would not seek psychiatric treatment because 
she was worried how that could be used against her with 
respect to the custody of her children.  An examiner noted 
that the veteran was able to understand intellectually how 
seeking treatment was important, but that she was emotionally 
stuck.  She reconciled with her former husband and remarried 
him.  While she had stopped working, she stated she was in 
school full-time and had made the Dean's list, which would 
indicate that her psychiatric disorder would not cause 
considerable industrial impairment.  The veteran has been 
consistently described as oriented times three.  While she 
reported suicidal ideation, she stated he would not act on 
such because of her children.  She has not reported having 
any homicidal ideations or any obsessive ritualistic behavior 
or panic attacks.  The Board is aware of the assignment of 
the GAF score of between 40 and 50, which would indicate more 
severe symptoms; however, the examiner specifically 
attributed that score range to the personality disorder.  A 
personality disorder is not a disease or injury within the 
meaning of applicable legislation providing compensation 
benefits.  See 38 C.F.R. §§ 3.303(c), 4.9 (2004).

The veteran is competent to report her symptoms.  To the 
extent that she stated that she was worse than the initial 
assignment of a 30 percent evaluation, the Board finds that 
the clinical findings do not support her assertion for the 
reasons stated above.  The Board attaches high probative 
value to the clinical findings of skilled, unbiased 
professionals, than to the veteran's statements and 
testimony, in support of a claim for monetary benefits.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although, 
even accepting the veteran's report of symptoms, an initial 
evaluation in excess of a 30 percent evaluation for 
adjustment disorder with depressed mood would not be 
warranted.  The preponderance of the evidence is against her 
claim, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.



2.  Evaluation in excess of 50 percent from February 1, 1998, 
to August 24, 2001

As stated above, the Board finds that the evidence supports 
the grant of a 50 percent evaluation as of February 1, 1998, 
for adjustment disorder with depressed mood.  At this point 
of the evaluation period, only the new criteria would be 
applicable to the veteran's claim, as the former criteria 
were no longer in effect.  

At the time of the veteran's discharge from the hospital in 
January 1998, the examiner stated that the veteran's GAF 
score was at 45.  A May 1998 VA outpatient treatment report 
shows the veteran was unkempt in appearance.  She was 
separated again from her husband.  She denied suicidal 
ideation.  The veteran stated she was taking care of a horse.  
She stated she could not get her life together.  The examiner 
diagnosed major depression and assigned a GAF score of 50.  
In January 1999, a private psychiatric nurse stated that the 
veteran began coming to her in August 1998.  She stated the 
veteran came for counseling because she was having difficulty 
getting out of bed, having poor sleep, and having panic 
attacks.  The veteran described feeling like she had "no 
life" and felt disconnected from others, including her 
family.  The nurse stated that by the end of September, the 
veteran had moved back into the family home and began doing 
bookkeeping work for her husband's business.  The veteran 
continued to report difficulty in getting along with others.  
The nurse stated the veteran continued to be "significantly 
impaired" in her global assessment of function because of 
emotional problems.  She assigned a GAF score of 50.  

A May 2000 VA psychiatric evaluation report shows that the 
examiner noted the veteran was less-than well groomed, but 
was acceptable in her grooming and hygiene.  Her speech was 
normal in volume, rate, and amount, although she was "overly 
emphatic" in her style and tone.  Her thought processes were 
described as logical, coherent, and goal directed.  There 
were no delusions or hallucinations present in her thought 
content.  She was alert, awake, and oriented in all spheres 
with good attention and concentration to the interview 
process.  Her affect was irritable and hostile, but her mood 
appeared stable and essentially euthymic.  The veteran denied 
that she had any suicidal ideas or intentions.  Judgment 
appeared rational, and she was "well aware of her 
behavior."  The examiner noted that the veteran was not 
working and had not worked for the past 12 months and was not 
trying to work.  The examiner stated there was no memory 
loss.  There were no obsessive or ritualistic behaviors 
present.  Panic attacks were not reported, and the examiner 
stated there was no high level of anxiety observed during the 
interview.  Depressed mood was reported.  The examiner 
entered a GAF score of 65.  He stated the veteran had 
impairment in her employment capacity because of her 
inability to work with peers or supervisors, inability to 
accept criticism and just a general poor attitude, which 
could be contributed "largely to her personality disorder."  

A September 2000 VA psychiatric evaluation report shows the 
examiner stated that the veteran appeared comfortable during 
the interview and had good eye contact.  Speech content, 
volume, and articulation were all normal.  She was alert and 
oriented times three.  Affect was euthymic, and her range of 
affect was broad.  The examiner noted the veteran was able to 
smile spontaneously, and she did not appear to be in acute 
distress.  She also noted the veteran had a "fund of 
knowledge, especially related to health problems concerning 
her cat."  She commented that when the veteran was 
interested in a topic, it seemed as though she could retain 
information "quite well."  There was no evidence of a 
thought disorder or hallucinations.  Her thought processes 
were goal directed, coherent, and logical.  The examiner 
entered a GAF score of 60.  She stated the veteran was able 
to hold a part-time job recently at a veterinarian clinic and 
held a strong affection for animals.  She stated the veteran 
enjoyed contact with her sisters and other family members 
through a family-based website.  She noted that the 
information about panic attacks was new, as she could not 
find from a review of past interviews that this had been a 
long-standing problem.  

The Board finds that the above-described symptoms show a 
psychiatric disorder that more nearly approximates a 
50 percent evaluation.  The evidence of record between her 
discharge from the hospitalization and her August 2001 
hospitalization shows that the veteran has problems with 
irritability.  She has been described as depressed.  However, 
she has been noted to be able to function satisfactorily and 
take care of herself.  Her grooming has been adequate.  She 
has been consistently described as being oriented and having 
relevant and coherent speech.  Her memory is intact, as is 
her judgment.  It is evident from the record, however, that 
she has difficulty establishing effective social 
relationships, although she has relationships with her 
siblings and her children.  The facts establish that the 
veteran warrants a 50 percent evaluation during this part of 
the appeal period and that neither criteria is more favorable 
to the veteran's claim.  

This determination is supported by the assignment of GAF 
scores of between 45 and 65.  See DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 46-47.  GAF scores of 45 and 50 (which 
falls into the range of 41-50) are defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  As defined above, a GAF 
scores of 60 is defined as "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A GAF score of 65 (which fall within the 
range of 61-70) is defined as "Some mild symptoms (e.g. 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  The Board finds that the symptoms 
associated with the GAF scores, which vary from mild to 
serious, are indicative of no more than a 50 percent 
evaluation and take into account exacerbations of the 
service-connected disability.  See 38 C.F.R. § 4.1 (2004) 
(Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.").

Considering the higher evaluations, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran warrants an evaluation in excess of 50 percent.  
During this period, she has consistently denied any suicidal 
ideation or intent.  In May 2000, the examiner stated that 
there were no obsessional rituals.  The veteran has been 
consistently described as oriented times three.  During 
interviews, she was cooperative.  Her thought content has 
been consistently described as coherent, logical, and goal 
directed.  Her judgment has been reported as being intact.  
The veteran has denied any homicidal ideation.  She also has 
denied visual and auditory hallucinations.  The veteran has 
reported panic attacks, but not more than once a week.  The 
veteran's memory is, for the most part, intact.  No examiner 
has stated that the veteran is unable to perform the 
activities of daily living.  Additionally, except for a 
finding that she was unkempt in May 1998, and that she was 
less-than well groomed in May 2000, the veteran's hygiene has 
been adequate.  

The veteran is competent to report her symptoms.  To the 
extent that she has asserted that she was worse than the 30 
percent evaluation contemplated, the Board agrees and has 
granted a 50 percent evaluation from February 1, 1998, to 
August 23, 2001.  However, to the extent that she has implied 
that she warrants an evaluation in excess of 50 percent 
during this time period, the clinical findings do not support 
her assertion for the reasons stated above.  The Board has 
attached greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements and testimony, even if sworn.  For the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's post-
traumatic stress disorder warrants any more than a 50 percent 
evaluation, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

3.  Evaluation in excess of 70 percent as of August 24, 2001

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that the veteran's adjustment disorder with depressed 
mood warrants any more than a 70 percent evaluation as of 
August 24, 2001.  On that date, the veteran was admitted into 
a VA facility by herself.  She expressed anger towards the 
fact that her increase in evaluation for her service-
connected psychiatric disorder had been denied again (in an 
August 2001 supplemental statement of the case, the veteran 
had been informed that the 30 percent evaluation for 
adjustment disorder with depressed mood had been continued).  
She was threatening to beat one of the VA physicians with a 
crow bar.  Four days later, she was seen laughing and joking.  
The examiner noted that the veteran had "typical personality 
issues" and exaggerated incidences and stressors.  A GAF 
score of 35 was entered.  The following day, it was discussed 
that they would release her on September 1, 2001.  She was 
seen on August 30 in a euthymic state and was laughing and 
joking.  The examiner stated there were no suicidal or 
homicidal ideations.  She was discharged on September 1, 
2001.  

A February 2002 VA psychiatric evaluation report shows that 
the veteran was tearful and withdrawn at the beginning of the 
interview.  She became more open as the interview went on.  
The examiner stated the veteran was somewhat socially 
withdrawn, although she was fairly articulate.  She was alert 
and oriented, and her grooming and hygiene were adequate.  
The veteran reported she had been married to her husband for 
21 years with one break in the marriage.  The examiner stated 
that the veteran's voice was normal in tone and pace.  She 
had relatively poor eye contact, which improved during the 
interview.  Her underlying mood appeared depressed.  Her 
memory was functionally intact, and her thinking was logical 
and goal directed.  There were no indications of a thought 
disorder.  The examiner stated that he felt the veteran's GAF 
score was 40, which took into account the veteran's 
depression, which was severe, and she also had constant 
suicidal ideation.  He noted the veteran had a fish store 
that had become successful but that the attacks of September 
11, 2001, had hurt her business and that she had to close the 
store.  He stated that prior to September 2001, the veteran's 
"functioning was considerably higher than at present."  

The Board finds that the symptoms exhibited by the veteran as 
of September 24, 2001, are no more than 70 percent disabling.  
There was a report in the February 2002 VA psychiatric 
evaluation report that the veteran had suicidal ideation.  
The 70 percent evaluation contemplates suicidal ideation.  
The 70 percent evaluation also contemplates a severe 
impairment in the ability to work.  There is no evidence of 
gross impairment in thought processes.  In fact, her thought 
processes were described as logical and goal directed.  She 
denied hallucinations and delusions.  There is no evidence of 
disorientation to time and place.  Her memory was reported as 
being intact.  The veteran stated she had been with her 
husband for 21 years and that four of her six children lived 
with her.  

The Board is aware that the veteran has been assigned GAF 
scores of 35 and 40.  A GAF of 40 is defined as "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work, school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school.).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 46-47.  Such GAF scores might indicate that the 
veteran's disability meets the criteria for a 100 percent 
schedular evaluation; however, the Board has accorded more 
probative value to the specific clinical findings made by the 
examiners at the time the veteran was hospitalized and 
examined in February 2002.  The preponderance of the evidence 
is against a finding that the veteran had an impairment in 
reality testing.  The veteran was very upset at the denial of 
her claim for increase in August 2001.  Then, following the 
September 11, 2001, attacks, she was frustrated because her 
business, which was becoming successful, began to fall.  In 
February 2002, the examiner noted that her speech was goal 
directed and logical.  The veteran expressed disappointment 
regarding her fish store.  Such findings show no impairment 
in reality testing.  The Board has given more probative value 
to the specific clinical findings than the cursory GAF scores 
assigned.  

The veteran is competent to report her symptoms.  To the 
extent that she asserted her service-connected adjustment 
disorder with depressed features warranted an increased 
evaluation, the RO agreed and granted a 70 percent evaluation 
as of August 24, 2001.  However, to the extent that she has 
argued she warrants an evaluation in excess of 70 percent, 
the Board finds that the evidence does not support her 
contentions, for the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of such evidence is against an evaluation 
in excess of 70 percent for post-traumatic stress disorder.  
There is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

4.  Extraschedular consideration

The Board notes it does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order for the service-connected 
adjustment disorder with depressed mood.  The Schedule for 
Rating Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule represent as far 
as can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  As 
stated above, under 38 C.F.R. § 4.1, it states that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 30 percent, the 50 percent, and the 
70 percent evaluations for adjustment disorder with depressed 
mood are clearly contemplated in the Schedule and that the 
veteran's service-connected disability is not exceptional nor 
unusual such as to preclude, or render impractical, the use 
of the regular rating criteria.  The evidence of record does 
not show that such disability, standing alone, has caused 
marked interference with employment.  The evidence shows that 
the veteran sustained a back injury in August 1993 while 
working at a hospital.  She later claimed she had stopped 
working because of her psychiatric disorder, but that is not 
what the objective evidence shows.  She admits she has 
trouble getting along with others, which does not mean she 
cannot work; rather, it means she could not work in a job 
that entailed a lot of interaction with others.  The Board 
finds that the veteran's employment impairment throughout the 
respective appeal period is contemplated by the 30 percent, 
50 percent, and 70 percent evaluations.  Her claim has been 
on appeal since 1993, and she has been hospitalized on two 
occasions in this 12-year period.  The Board does not find 
that such is indicative of frequent periods of 
hospitalization.  She received a 100 percent temporary total 
evaluation for the September 1997-January 1998 
hospitalization.  Thus, the Board finds that referral for an 
extraschedular evaluation for post-traumatic stress disorder 
is not warranted.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

B.  Low back syndrome with disc degeneration and 
trochanteric bursitis of the right hip

Service connection for low back syndrome and trochanteric 
bursitis of the right hip was granted by means of a September 
1993 rating decision and assigned a 10 percent and 
noncompensable evaluations respectively.  In August 2001, the 
RO granted a 20 percent evaluation and reclassified the 
disability as low back syndrome with disc degeneration, 
effective December 8, 1994.  The veteran asserts that she 
warrants evaluations in excess of those currently assigned.

The Board has carefully reviewed the evidence of record and 
has determined that there is an overwhelming amount of 
evidence that the veteran has both not cooperated and 
exaggerated her symptoms associated with her service-
connected back disorder and right hip disorder during 
examinations, which has made determining what true 
symptomatology is associated with each disability essentially 
impossible.  The reasons for this determination follow.

A January 1994 rehabilitation record shows that the physical 
therapist stated the veteran's subjective complaints of pain 
appeared to be due to mechanical stresses and decreased 
general condition.  She stated the veteran demonstrated "sub 
maximal effort" during the evaluation, secondary to 
complaints of pain.  

At a September 1995 VA examination, the examiner stated that 
during the entire examination, it was "very difficult to 
examine this patient as she complained of intense pain and 
lack of range of motion and was usually unable to do any of 
the exam as I tried to do it."  He stated the veteran was 
"very reactive" to almost any part of the examination.  On 
range of motion testing, the examiner stated he was able to 
get her to forward flex 20 degrees and that the veteran was 
unable, "she says," to extend her back at all.  He stated 
that when testing rotation, the veteran moved slowly and 
"deliberately."  He added that her gait in the exam room 
was very guarded and exaggerated and that when he observed 
her in the hall, "[S]he walked normal."  He stated that 
when he tried to get her to heel-and-toe walk, she held on to 
the desk, shook, and appeared to be "very reactive and 
deliberate."  During examination of the right hip, he stated 
he could find no abnormality.  The examiner entered diagnoses 
of "possible" right hip trochanteric bursitis and 
myofascial syndrome of the lumbosacral spine.  He stated he 
could not make any other definitive diagnosis due to "the 
exaggerated responses to any of the above evaluation."  

In an August 1997 examination conducted by a private 
physician for VA, the examiner stated that inspection of the 
back revealed no abnormal positioning.  He stated that 
percussion over the back elicited "a response out of 
proportion to what ordinarily would be expected with a lot of 
withdrawal and guarding on the patient's part."  He stated 
that range of motion of the low back was "significantly 
restricted" due to the veteran's complaint of the inability 
to move in any direction.  Straight leg raising, however, was 
negative bilaterally.  He entered diagnoses of chronic low 
back pain and "possible" right trochanteric bursitis.  The 
examiner had noted the veteran's height and weight and 
diagnosed obesity.  He stated that a significant problem was 
the veteran's weight, which complicated her back and other 
disabilities.  He stated that she exhibited a significant 
amount of psychological overlay in the physical portion of 
the examination and that it was difficult for him to make any 
definitive diagnosis based upon the amount of guarding and 
restriction of motion, which he stated appeared to be out of 
proportion.  He added, "I don't think that the patient has 
much restriction relative to her low back or her trochanteric 
discomfort."  

The veteran was examined by this same physician in January 
1998.  He noted that the veteran had a "significant amount 
of guarding" when he attempted to test her range of motion 
of the lumbar spine.  He stated that there was no change in 
his August 1997 findings.  

An August 2000 examination report shows that when the 
examiner attempted to test the veteran's range of motion of 
the lumbar spine, he could not get the veteran to actually 
bend forward more than 10 degrees.  He stated, "In an 
attempt to ease her forward, she cried out in 'pain.'"  
Extension was 0 degrees, and the examiner stated, "Again, 
when I attempted to get her to extend beyond neutral, she 
cried out in 'pain.'"  Range of motion of the hips was 
normal.  The examiner stated there was "no atrophy" of the 
right thigh.  He stated the veteran demonstrated "a very 
marked reaction to palpation in this area."  The examiner 
noted that the veteran weighed approximately 100 pounds less 
in service than she did now.  He stated that the veteran's 
psychological overlay and obesity were her "major 
problem[s]."  He stated it was difficult to evaluate the 
veteran because of her "pain behaviors."  He stated that 
the veteran's pain was "subjective."

A February 2002 VA examination report shows the examiner 
stated the veteran's hip pain was inconsistent with 
trochanteric bursitis based upon his examination.  He made 
the following assessment, in part:

The patient's exam, including straight-
leg raise and other ranges of motion, and 
particularly tenderness to palpation, 
etc. is, in my opinion, essentially 
unusable.  The patient was seen to 
ambulate, arise from a chair, move about, 
and have no abnormalities of gait or 
posture while in the waiting room by 
several nursing personnel.  While in the 
exam room, the patient demonstrated 
difficulty arising from a chair, and 
getting up on the exam table was an 
ordeal requiring probably 45 seconds to a 
minute to negotiate the step.  The pain 
displayed, if actual, would almost render 
the patient incapable of performing 
activities of daily living.

It should be noted that on entering the 
exam room, the patient directed my 
attention to a Barbie-type doll dressed 
in an exam gown made from a paper towel 
seated on the exam table.  She 
recommended that I examine the doll 
because she, herself, could not stand to 
be touched and generally had too much 
pain to allow for an examination. . . .

In sum, I think that the physical 
examination of this patient needs to be 
regarded with suspicion, and the 
possibility of malingering needs to be 
considered.

Based upon the number of physicians who determined that the 
examination reports were not valid, the Board has determined 
that the veteran has not cooperated during the various 
examinations given to her, and thus the Board has no basis to 
enter an informed decision as to the severity of the 
veteran's service-connected low back syndrome and 
trochanteric bursitis of the right hip.  

Following the grant of service connection for the low back 
syndrome and the trochanteric bursitis of the right hip, the 
results have been consistent in that examiners have found 
that the veteran exaggerates her symptoms during the 
examination and would not allow examination of the her range 
of motion of the lumbar spine or the right hip.  According to 
applicable Court precedent, the duty to assist the veteran is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  For example, when an accurate and 
comprehensive VA examination is found to be necessary in 
order to fully evaluate a claim, the veteran is required to 
cooperate with that examination.  See Beausoleil v. Brown, 8 
Vet. App. 459 (1996); Hayes v. Brown, 5 Vet. App. 60 (1993); 
see also Wood, supra.  

The Board is aware that the veteran is service connected for 
a psychiatric disorder which may contribute to her lack of 
cooperation during the examination.  Regardless, her behavior 
has not allowed a meaningful examination in order for the 
Board, or the RO at that, to make a determination as to the 
severity of the veteran's service-connected low back syndrome 
or trochanteric bursitis of the right hip.  

The veteran has stated that her low back disorder and 
trochanteric bursitis of the right hip are worse than the 
current evaluations.  In connection with her complaint, the 
RO has scheduled her for numerous examinations.  Each of the 
examiners has determined that the examination results were 
invalid because of the exaggerated complaints of pain or the 
refusal to comply with range-of-motion testing during the 
examination.  As a result, a meaningful and full evaluation 
of the veteran's low back syndrome and trochanteric bursitis 
of the right hip could not be conducted.  The veteran, her 
spouse, and her son have all denied that the veteran would 
malinger or exaggerate her symptoms.  However, the Board 
finds that the notations made by the medical professionals, 
particularly when each of them reports the same type of 
inconsistencies, are more probative than the veteran and her 
family's assertions that she does not exaggerate her 
symptoms.  The Board finds that the medical professionals 
have no basis to report inaccurate findings in their 
examination reports and also finds no reason to question the 
credibility of the findings, particularly when they are all 
in agreement with each other and the examinations were 
conducted by four different physicians.

Clearly, the lack of cooperation, whether intentional or not, 
with the efforts of VA to obtain a reliable and accurate 
picture of her current level of disability for both the low 
back syndrome and the trochanteric bursitis of the right hip, 
has made it impossible for the Board to determine the level 
of severity of the veteran's disabilities.  The Board finds 
that another examination would serve no useful purpose, as 
the numerous examinations already conducted have all come to 
the same conclusion-that the results are unreliable because 
of the inconsistencies between what the veteran reports and 
what the examiners find on clinical examination and testing.  
This further substantiates the Boards decision to deny the 
veteran's claims for increased evaluations for low back 
syndrome and trochanteric bursitis of the right hip on the 
merits and not remand for another examination.  The 
examinations cover a seven-year period.  

The Court has clearly established that the duty to assist is 
not a "one-way street."  The VA should not be placed in the 
position of assessing the probative weight of any evidence, 
when the actions of the veteran preclude an accurate 
assessment of that evidence.  For the reasons stated above, 
increased evaluations for low back syndrome with disc 
degeneration and trochanteric bursitis of the right hip are 
denied because of the lack of competent evidence of the 
current level of the veteran's service-connected 
disabilities.  There is no doubt to be resolved.  Gilbert, 1 
Vet. App. 49.

C.  Earlier effective date for total rating for compensation 
based upon individual unemployability

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  In a claim for an increased evaluation (which 
includes a claim for individual unemployability), unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.  An effective date 
for a claim for increase may be granted prior to the date of 
claim if it is factually ascertainable that an increase in 
disability had occurred within one year from the date of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) 
and (2) (2004); see Harper v. Brown, 10 Vet. App. 125, 126 
(1997).

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of an effective date earlier than August 
24, 2001, for the award of a total rating for compensation 
based upon individual unemployability.  The reasons follow.

The veteran submitted a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based Upon 
Unemployability, on August 23, 1995, stating that she could 
not work due to the service-connected psychiatric disorder 
and low back disorder.  At that time, she did not meet the 
schedular criteria for a total rating for compensation based 
upon individual unemployability under 38 C.F.R. § 4.16 (a).  
While the Board has granted a 50 percent evaluation for 
adjustment disorder with depressed mood as of February 1, 
1998, the veteran's service-connected disabilities still do 
not meet the schedular criteria for a total rating for 
compensation based upon individual unemployability.  See id.  
In this case, the RO's grant of a total rating for 
compensation based upon individual unemployability was 
predicated on the fact that as of August 24, 2001, the 
veteran met the schedular requirements for consideration of a 
total rating for compensation based upon individual 
unemployability, as that was the date that the disability 
evaluation for the adjustment disorder with depressed mood 
was increased to 70 percent.  See id.  Therefore, the RO's 
grant of an effective date of August 24, 2001, for the award 
of a total rating for compensation based upon individual 
unemployability, is consistent with both the facts and the 
governing legal authority.  Prior to August 24, 2001, the 
veteran had a combined evaluation of 60 percent for her 
service-connected disabilities, which did not meet the 
schedular criteria for individual unemployability.  See id.  

In this case, the date of claim is prior to the date 
entitlement arose.  Entitlement arose on August 24, 2001, as 
the veteran met the schedular criteria for individual 
unemployability.  The statute says the effective date for a 
claim for increase will be based upon the facts found but 
will not be earlier than date of claim.  See 38 U.S.C.A. 
§ 5110(a).  The Board finds that the facts in this case 
establish that on August 24, 2001, the veteran met the 
schedular criteria for a total rating for compensation based 
upon individual unemployability.  The regulation states that 
the effective date in a claim for increase will be the date 
of claim or date entitlement arose, "whichever is later."  
38 C.F.R. § 3.400.  Here, the date entitlement arose is later 
than the date of claim, and thus is the controlling date 
based upon the facts in this case.  Id.  Thus, there is no 
factual basis upon which to premise the grant of an effective 
date earlier than August 24, 2001, for the award of a total 
rating for compensation based upon individual 
unemployability.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against an 
effective date earlier than August 24, 2001, for a total 
rating for compensation based upon individual 
unemployability, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. 49.


ORDER

An initial evaluation in excess of 30 percent prior to 
September 24, 1997, for adjustment disorder with depressed 
mood is denied.

An initial evaluation of 50 percent for adjustment disorder 
with depressed mood from February 1, 1998, to August 23, 
2001, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

An initial evaluation in excess of 70 percent evaluation for 
adjustment disorder with depressed mood as of August 24, 
2001, is denied.  

Increased evaluations for low back syndrome with disc 
degeneration are denied.

Increased evaluation for trochanteric bursitis of the right 
hip is denied.



An effective date earlier than August 24, 2001, for the award 
of a total rating for compensation based upon individual 
unemployability is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


